Citation Nr: 1750884	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for back surgery to extract disc L4-L5.


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from September 1980 to September 1984, with subsequent Army Reserve and National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
On the Veteran's October 2012 Form 9 Substantive Appeal, he indicated that he wished to have a travel board hearing in front of a Veterans Law Judge.  However, the Veteran did not appear for his scheduled Board hearing and did not provide good cause for his failure to appear.  Therefore, request is deemed withdrawn and the Board will proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d)(2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, a remand is required for additional development before the Veteran's claim may be adjudicated on the merits. 

First and foremost, the Board notes that on the Veteran's November 2009 Application for Compensation, he indicated that he was receiving treatment from Dr. K.G. in Palm City, Florida.  A review of the record reflects that the Veteran was not sent a release form to enable VA to obtain his private treatment records, and therefore, no record request was sent to Dr. K.G.  Accordingly, remand is necessary to obtain these records in order to satisfy the VA's duty to assist.  38 C.F.R. § 3.159(c)(2) (2017).

The Board further notes that while the RO has previously requested service treatment records for the Veteran, the Board has been unable to locate a request for his personnel records.  The Board therefore finds that on remand, the RO should make a specific request to the National Personnel Records Center for the Veteran's personnel records.

Additionally, to date, the Veteran has not been afforded a VA examination in connection with his claim.  While it is unclear if the Veteran has a current disability, the Veteran asserts that he was injured in April 1991 during his service with the Vermont National Guard, and on his June 1999 periodic examination, he indicated that he had current low back pain and cramps in his legs as a result of the surgery to remove disc L4-L5.  See, service treatment records dated June 1999.  The Board finds that the notation of chronic low back pain on his June 1999 National Guard periodic examination is competent evidence of persistent or recurrent symptoms of a disability.  However, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the Veteran's service connection claim.  Accordingly, the Board finds that a VA medical examination and opinion is necessary to determine if the Veteran currently has a current back disability and if so, the nature and etiology of any diagnosed disabilities is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017);  McLendon v. Nicholson 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine if he has received treatment from any VA Medical Centers.  If he has, obtain the outstanding VA treatment records and associate them with the record. 

2.  After obtaining the appropriate authorizations from the Veteran, obtain private treatment records from Dr. K.G. and any other physician that the Veteran indicates has provided treatment for his back and associate them with the record. 

Also contact the NPRC and request the Veteran's personnel records from active, Reserve, and National Guard service, to include records relating to active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

If the records cannot be located, the file must contain documents of the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence, and (c) describe any further action it will take with respect to these claims. 

3.  Once any outstanding records have been obtained, schedule the Veteran for a VA examination with the appropriate medical personnel to determine if the Veteran has a current back disability or residuals from the surgery to extract disc L4-L5 that is related to service, ACDUTRA, or INACDUTRA.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner and after a review of the record, the examiner is asked to provide the following opinions: 

a.  Determine if the Veteran has a current back disability and/or residuals from the 1991 surgery to extract disc L4-L5.  

b.  For any back disability or residuals diagnosed, determine whether it is at least as likely as not that they are related to the Veteran's service or is otherwise related to any in-service disease, event, or injury, ACDUTRA, or INACDUTRA.  

In providing these opinions, the examiner is instructed to consider the Veteran's report of an in-service injury as credible in light of the missing service treatment records.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicated this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

